Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-4, 7, and 17-21 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Boey (WO 2014/148884 A1) teaches manufacturing of a dip product by dipping a former assembly for producing elastic articles (abstract).  Boey teaches that the former assembly comprises of a “thermally conductive outer layer” in the shape of the dipped product, and therefore a “mold” (abstract). Boey also teaches that the outer layer is arranged to receive the elastomeric material (equivalent to elastomeric emulsion) which forms elastomeric product such as glove, condoms etc. by using a dipping process (page 5, lines 9-20). Boey further teaches the transfer of heat to dry and cure the glove (product) by heating the elastomer film formed on the outer layer of the former.  Boey also teaches that the outer shell (equivalent to the mold) is a thermally conductive material such as Polyphenylene Sulfide (PPS) (page 6, lines 21-22) which is a plastic material, being a thermoplastic polymer belonging to polyarylene sulfide group.



Additionally, McDaniel (US Patent Application Publication No. 2010/0233146 A1) teaches that the polyamides would possess surface tension in the range of 25 to 60 mJ/m2 (46 mJ/m2, para. [1158]) inherently, and also the use of ASTM standard D-2578/09 method in measuring the surface tension as measured by Zisman method (regression of the cosine of the contact angle) or by the wetting tension method (using solutions of 2-ethoxyethanol and formamide) per ASTM D-2578 is also well known in the art. 

Furthermore, Chen (US Patent Application Publication No. 2008/0190322 A1) teaches to clean and prepare the mold (or formers) in preparation for dipping the mold (or formers) into the compounded latex solution (para. [0024-0025]). Chen teaches that the molds (or formers) are cleaned thoroughly, e.g., by one or more of the following steps: (a) mechanically brushing with nylon brushes, (b) dipping into acid solution (equivalent to aqueous water-based solution) e.g. citric acid or nitric acid which dissolves residual calcium carbonate powder from the coagulant, (c) mechanically brushing with nylon brushes, (d) dipping into alkaline (water-based) solution, (e) mechanically brushing with nylon brushes, and (f) dipping (equivalent to rising) into hot water (about 50° C to about 70° C) which heat them up to about 60° C. The cleaned molds are dried, e.g., by blowing air onto them and/or placing them into a hot air oven and heating them to about 57° C to about 61° C (para. [0024]). Chen also teaches the applying of coagulant solution (e.g., calcium nitrate and calcium chloride).  The coagulant solution is calcium nitrate (equivalent to solution containing salt dissolved in water). The coagulant solution additionally comprises a mold release agent (e.g., calcium carbonate and magnesium carbonate) and a wetting agent (e.g., Surfynol TG and non-ionic surfactants such as Teric 320 and Triton X100). The coagulant-coated molds are dried in an oven (about 100° C for about 15 seconds). Then the mold (or formers) are dipped in to the compounded latex (para. [0025]).

	However, the prior art of references (of record) including Boey, Harder, and Chen do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation – “roughening a surface of the mold to achieve a surface roughness (Ra) of between 4 and 6 µm”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion                        

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742